DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Procedural Summary
2.    This is responsive to the claims filed 6/8/21.
3.   Claims 12 - 15 and 21 – 35 are pending.

Claim Rejections - 35 USC § 101
4.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.	Claims 12 - 15 and 21 – 35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
6.	Step 1: 
Claims 12 - 15 are drawn to a method.
Claims 21 - 30 are drawn to a first apparatus.
Claims 31 - 35 are drawn to a second apparatus.

Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter 
7.	Step 2A: 

10.	Claim 12 is exemplary: 
 	“A method of one or more gaming servers coupled to a client computing device via a network, the method comprising: receiving, with the one or more gaming servers via the network, a bet placed via a player interface of the client computing device; in response to the bet comprising a base bet and an ante bet, generating with the one or more gaming servers a first game outcome, ”.

11.	The underlined portion of claim 12 represent the abstract idea (i.e. the abstract idea of at least a certain method of organizing human activities). Independent Claims 21 and 31 include substantially the same abstract idea as claim 12. Dependent claims 13 – 15, 22 – 30 and 32 - 35 merely further define the abstract idea and are not significantly more than the abstract idea.
12.	The claimed abstract idea is similar to abstract ideas identified by the courts:
At least a certain method of organizing human activities (e.g., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)).  
13.	Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. 
In particular, the claim recites additional elements, such as one or more gaming servers via the network. 
one or more gaming servers via the network in these steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.
15.	Step 2B: 
14.    Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept.
15.    For example, Under Step 2B, the claimed invention recites additional elements to implement the abstract idea electronically with one or more gaming servers via the network.
16.    Applicant has claimed one or more gaming servers via the network.
However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, they fail to supply additional elements that yield significantly more than the underlying abstract idea.

18.     Following the guidance in the Berkheimer memo, Applicant is directed to Walker (US 20040259627), showing the conventionality of these additional elements (paragraphs 24 and 44).
19.	Under Step 2B, the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept. 
20.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional implementation.
21.	Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
22.	For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.

Examiner’s Note

	For independent claim 12, Closest prior art (Nagao (US 5645486)) fail to teach the following limitations:
awarding, regardless of the second game outcome, at least one chance to win the ante bet prize, and awarding the ante bet  prize if a chance of the at least one chance was successful. 
For independent claim 21, Closest prior art (Nagao (US 5645486)) fail to teach the following limitations:
provide a base bet game opportunity to win the ante bet prize by awarding the ante bet prize in response to determining, independent of the base bet game outcome, that the base bet game opportunity was successful.
For independent claim 31, Closest prior art (Nagao (US 5645486)) fail to teach the following limitations:
regardless of the ante bet game outcome, the base bet game outcome, and whether the bet comprises the ante bet, award an opportunity to win the ante bet prizes, and award one of the ante bet prizes if the opportunity was successful.


Response to Arguments
6/8/21 have been fully considered but they are not persuasive. 
25.	Regarding claims 12 - 15 and 21 – 35, the applicant argues that the 101 rejections should be withdrawn because the claims provide a technical solution to a technical problem affecting games that provide ante bet prizes. Namely, as set forth in the Background of the present application, regulations of some gaming markets do not allow a separate prize pool which is only eligible using an ante bet. Thus, for such gaming markets, if a game designer wishes to provide a gaming machine that includes an ante bet prize, the game designer must devise a way of implementing the gaming machine that satisfies such regulations (Remarks, pages 10 – 13).
	The examiner respectfully disagrees.
	Claims 12 - 15 and 21 – 35 are not directed to a technical solution to a technical problem because the claims limitations can simply viewed as a software update/changes for a slot machine interface to address certain ante bet configuration. The software update/changes does not cause a technical benefit (effect) to the conventional system (i.e. slot machine). For example, the software update/changes does not make the processor of the slot machine run any faster than before the software update/changes. Therefore, Claims 12 - 15 and 21 – 35 are not directed to a technical solution to a technical problem and the 101 rejections are maintained.

Conclusion
26.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760.  The examiner can normally be reached on M-F 12 pm - 10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/W.L/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715